Citation Nr: 0701195	
Decision Date: 01/16/07    Archive Date: 02/22/07

DOCKET NO.  03-07 769	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had active service from June 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran's case was subsequently transferred to 
the RO in Buffalo, New York.

A hearing before the undersigned in Washington, D.C. was held 
in June 2006.  A transcript of that hearing is of record. 

The Board notes that this appeal initially included the issue 
of the veteran's entitlement to a VA pension.  However, the 
veteran's pension claim was granted in September 2003 and is 
no longer in appellate status.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
an acquired psychiatric disorder is related to service or 
that a psychosis was manifested within the first post service 
year.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.655 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2001 and 
April 2003.  The originating agency informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, and the assistance that VA would provide to 
obtain evidence on his behalf.  The veteran was not 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The RO's September 2001 
and April 2003 letters informed the veteran that additional 
information or evidence was needed to support his claim.  The 
letters specifically requested that he submit such evidence 
or provide VA with the information necessary for VA to obtain 
medical records and other relevant evidence on his behalf, 
and essentially made the veteran aware that he should submit 
any evidence he had that pertained to his claim.  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time. 

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and so there can be no possibility of 
any unfair prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection will also be presumed for certain 
chronic diseases, including psychosis, if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006). 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

As an initial matter, the Board notes that in a letter dated 
in April 2003, VA notified the veteran that he would be 
provided a VA examination, and that failure to report for the 
examination without good cause would result in his claim 
being decided on the evidence of record and denial of his 
claim.  The letter also requested that the veteran reschedule 
the examination if he was unable to attend.  The veteran 
failed to report for VA examination scheduled on his behalf 
for May 7, 2003, and the record does not reflect that the 
veteran offered VA a good cause for failing to report for the 
examination, see 38 C.F.R. § 3.655(a) (2006).

The veteran contends that his current bipolar disorder is 
related to service, pointing to his discharge after only a 
year, which he attributes to psychiatric problems.  He also 
asserts that his psychiatric problems preexisted service, and 
were aggravated therein.  The veteran's Form DD-214 reflects 
that the character of the veteran's service was "under 
honorable conditions."  However, the service medical records 
and personnel records of record are negative for complaints, 
treatment or diagnosis of a psychiatric disorder.  A service 
personnel record dated in July 1973 simply notes that he was 
not recommended for reenlistment.  A pre-enlistment medical 
examination report dated in December 1971 and a discharge 
examination report dated in July 1973 reflect that 
psychiatric evaluation of the veteran was normal.

VA medical records reflect that the veteran's bipolar 
disorder was first recognized in December 1998, more than 25 
years after his discharge from service.  VA records dated 
from June 1998 to September 2004 variously reference the 
veteran's current bipolar disorder.  However, none of these 
records demonstrate that the veteran's current psychiatric 
disorder was incurred or aggravated by service.  The Board 
notes that the veteran previously pursued a claim for 
entitlement to service connection for post-traumatic stress 
syndrome (PTSD), which was denied by the RO in a rating 
action dated in August 2001.  Although the veteran's current 
claim arises from a psychiatric disorder, there has been no 
showing that his bipolar disorder is related to PTSD.  
Further the medical evidence pertinent to the veteran's PTSD 
claim does not support service connection of the veteran's 
bipolar disorder.

The veteran has offered his own arguments to the effect that 
he believes his currently diagnosed bipolar disorder was 
incurred in service.  However, the veteran does not claim, 
nor does the record show, that he has any medical expertise.  
Hence, his opinion is insufficient to demonstrate that he has 
a psychiatric disorder that is related to service.  See 
Espiritu, supra.

A January 2006 letter submitted by P. Coleman, who identifies 
herself as a nurse assistant, urges VA to grant service 
connection for the veteran's bipolar disorder.  That letter 
was submitted after the supplemental statement of the case.  
However, a remand to have the RO consider that letter is not 
required because the letter is not relevant as it fails to 
demonstrate a relationship between the veteran's current 
bipolar disorder and service.

During the veteran's June 2006 hearing, he testified that he 
was seen by an unknown psychiatrist once in 1975, but did not 
seek any further treatment until around 2001.  He 
acknowledged that no psychiatrist has expressed an opinion 
that his bipolar disorder is related to his military service.  
The veteran expressed his willingness to attend a VA 
examination should the Board determine that one is needed.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim of service connection for 
bipolar disorder.  As explained, no competent evidence 
demonstrates findings of a psychiatric disorder in service or 
for many years after the veteran's discharge from service.  
Thus, there is no true indication that the pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of pathology in service, the negative examination 
performed at separation from service, and the first 
suggestion of pertinent disability many years after active 
duty, relating the veteran's bipolar disorder to service 
would certainly be speculative.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A § 5103A(a)(2).

In sum, the veteran did not exhibit a psychiatric disability 
in service.  While recent medical records demonstrate that 
the veteran has a currently diagnosed psychiatric disorder, 
namely bipolar disorder, there has been no showing that the 
disorder is related to his military service or any other in-
service illness or injury.  Further, there has been no 
showing that the veteran's bipolar disorder was manifest to a 
compensable degree within one year after the veteran's 
discharge from service.  Accordingly, the Board finds that 
service connection is not warranted.

As the preponderance of the evidence weighs against the grant 
of service connection in this case, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as bipolar disorder, is denied.


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


